Case 1:20-cv-00879-ELR Document 38 Filed 05/29/20 Page 1 of 4
       Case 1:20-cv-00879-ELR Document 38 Filed 05/29/20 Page 2 of 4




     Respectfully submitted, this 29th day of May, 2020.

s/ Shelley D. Momo                      s/ Aaron J. Ross
Shelley D. Momo                         Aaron J. Ross
Assistant County Attorney               Senior Assistant County Attorney
Georgia Bar No. 239608                  Georgia Bar No. 461981
DeKalb County Law Department            DeKalb County Law Department
1300 Commerce Drive, 5th Floor          1300 Commerce Drive, 5th Floor
Decatur, Georgia 30030                  Decatur, Georgia 30030
Telephone: (404) 371-3011               Telephone: (404) 371-3011
Facsimile: (404) 371-3024               Facsimile: (404) 371-3024
sdmomo@dekalbcountyga.gov               ajross@dekalbcountyga.gov

Counsel for Defendants                  Withdrawing Counsel for Defendants




Samuel Tillman, Chairperson
DeKalb County Board of Registration
and Elections



Erica amilton, Director
De alb County Board of Registration
and Elections




                                      -2-
        Case 1:20-cv-00879-ELR Document 38 Filed 05/29/20 Page 3 of 4




 CERTIFICATE OF SERVICE AND CERTIFICATE OF COMPLIANCE
                  WITH LOCAL RULE 5.1

      I hereby certify that I electronically filed the foregoing document with the

Clerk of the Court using the CM/ECF system (which document was prepared in

Times New Roman font, 14-point type, one of the font and point selections

approved by the Court in N.D. Ga. LR. 5. l(C)), which will automatically send e­

mail notification of such filing to the following opposing counsel of record:

         Gail Podolsky
         D. Barrett Broussard
         Carlton Fields, P.A.
         1201 West Peachtree Street, Suite 3000
         Atlanta, Georgia 30309-3455

         Sean J. Young
         ACLU of Georgia
         1100 Spring Street, N.W.
         Atlanta, Georgia 30309

         Ezra Rosenberg
         Bradley Phillips
         Julie Houk
         John Powers
         The Lawyers' Committee for Civil Rights Under Law
         1500 K Street NW, Suite 900
         Washington, DC 20005

          Sophia Lin Larkin
          Dale E. Ho
          125 Broad Street, 18th Floor
          New York, New York 10004
  Case 1:20-cv-00879-ELR Document 38 Filed 05/29/20 Page 4 of 4




This 29th day of May, 2020.


                                  s/ Shelley D. Momo
                                  Shelley D. Momo
                                  Assistant County Attorney
                                  DeKalb County Law Department

                                  One of the Attorneys for Defendants
